DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-19 are allowed.
	The following is a statement of reasons for allowance:
As for independent claims 1 and 18-19, they recite a method, system and medium, hereinafter referenced as a method for generating audible versions of text sentences from audio snippets.  Prior art of record discloses a similar method but fails to teach the claims in combination with identifying, from a first audio track database, a respective audio track that includes a respective word of the plurality of words in the text sentence received from the device of the first user and obtaining, from a timing database distinct from the first audio track database, timing data identifying a start time and an end time of the respective word in the respective audio track and extracting a plurality of audio snippets from one or more audio tracks, including extracting a respective audio snippet having the start time and the end time of the respective word in the respective audio track.
	Dependent claims 3-17 are allowed because they further limit their parent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619. The examiner can normally be reached Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657